Name: 79/20/EEC: Commission Decision of 5 December 1978 completing Commission Decision 77/373/EEC excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Precision lock-in amplifier' , PAR, model 124A with plug-in preamplifier, PAR, model 116
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-13

 Avis juridique important|31979D002079/20/EEC: Commission Decision of 5 December 1978 completing Commission Decision 77/373/EEC excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'Precision lock-in amplifier' , PAR, model 124A with plug-in preamplifier, PAR, model 116 Official Journal L 009 , 13/01/1979 P. 0028 - 0029 Greek special edition: Chapter 02 Volume 7 P. 0032 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . ( 3 ) OJ NO L 140 , 8 . 6 . 1977 , P . 27 . COMMISSION DECISION OF 5 DECEMBER 1978 COMPLETING COMMISSION DECISION 77/373/EEC EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' PRECISION LOCK-IN AMPLIFIER ' , PAR , MODEL 124A WITH PLUG-IN PREAMPLIFIER , PAR , MODEL 116 ( 79/20/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS BY DECISION 77/373/EEC OF 13 MAY 1977 ( 3 ), THE COMMISSION EXCLUDED FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' PRECISION LOCK-IN AMPLIFIER ' , PAR , MODEL 124A WITH PLUG-IN PREAMPLIFIER , PAR , MODEL 116 , BECAUSE OF THE FACT THAT APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THAT OF THE APPARATUS AND CAPABLE OF USE FOR THE SAME PURPOSE WERE CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS IN ADDITION TO ITS USE FOR RESEARCH ON THE POWER OF ABSORPTION OF SURFACES IN NI , ZNO OR IN ALCALINE HALOGENURE MONOCRYSTALS EMPLOYING THE AUGER ELECTRONIC SPECTROSCOPE REFERRED TO IN THAT DECISION THE APPARATUS CAN HAVE OTHER USES WHEN EQUIPPED WITH DIFFERENT APPARATUS FROM THOSE PROVIDED FOR IN THAT DECISION ; WHEREAS BY LETTER DATED 9 MAY 1978 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS ' PAR LOCK-IN AMPLIFIER ' , MODEL 124A WITH PREAMPLIFIER MODEL 117 AND TRANSFORMER MODEL 190 , SHOULD OR SHOULD NOT BE CONSIDERED TO BE A SCIENTIFIC APPARATUS , AND IF SO WHETHER , HAVING REGARD TO ITS SPECIAL USES MADE POSSIBLE BY THE COMBINATION OF APPARATUS WITH WHICH IT IS EQUIPPED , APPARATUS OF A SCIENTIFIC VALUE EQUIVALENT TO THAT OF THE ABOVEMENTIONED APPARATUS IS CURRENTLY AND IN ACCORDANCE WITH THE DECISION OF 13 MAY 1977 MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 6 OCTOBER 1978 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THE APPARATUS IN QUESTION IS A PRECISION DETECTOR , WHICH , BECAUSE OF THE APPARATUS WITH WHICH IT IS EQUIPPED , MAY BE USED IN PARTICULAR IN THE DETECTION OF ACOUSTIC PHONONS BY MEANS OF SUPRACONDUCTIVE TUNNEL AND OPTICAL TECHNIQUES ; WHEREAS THE CHARACTERISTICS AND THE USE WHICH IS MADE OF THIS APPARATUS RENDER IT MATERIAL SPECIALLY ADAPTED TO PURE SCIENTIFIC RESEARCH ; WHEREAS THEREFORE IT IS CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF EQUIVALENT SCIENTIFIC VALUE TO THE SAID APPARATUS AND CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY BY BROOKDEAL ELECTRONICS LTD , DONCASTER HOUSE , DONCASTER ROAD , BRACKNELL , BERKS ., UNITED KINGDOM , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS ' PAR , LOCK-IN AMPLIFIER ' , MODEL 124A WITH PREAMPLIFIER MODEL 117 AND TRANSFORMER MODEL 190 IS CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 5 DECEMBER 1978 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION